Title: To George Washington from William Watson, 11 November 1775
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 11th Novr 1775

Immediately on Rect of your Excellencys Orders of the 6th Instant relative to my taking Charge of the Wine cast on shore at the Cape, I dispatched Major Soper, a Gentleman employed in the public service to Cape Cod, with directions, which the Major will show your Excellency and which I hope will meet your approbation.
I believe the Business is well done, & that Major Soper has conducted with Integrity as well as with great Dispatch.
It gives me pleasure that so much of this Cargo is secured for its proper owner & that the whole was not suffered to be Embezzled

by the Moon Curse[rs] of that place, which wo’d very soon have been the cas⟨e⟩ had not your Excellency Interposed in the matter.
Major Soper Informs me that there are Six Negros on their way to Plymo., which when delivered to me I shall take care of & will forward them to Head Quarter⟨s⟩ as soon as possible.
The Bearer will deliver your Excellency a packett containing the papers &c. relateing to this unfortunate Vessel, & will acquaint your Excellency that it was impossible for me to go myself on this business, as I am much engaged in public business at home & co’d not leave it with any tolerable degree of prudence. I am your Excellencys very obedient much obled Hb. Servant

William Watson

